Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 1 of 11 PageID# 1697



                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      (Alexandria Division)

                                          :
                                          :
      IN RE: CAPITAL ONE CUSTOMER DATA :                                MDL No. 1:19-md-2915 (AJT/JFA)
      SECURITY BREACH LITIGATION          :
                                          :
                                          :
                                          :
      This Document Relates to All Cases. :
                                          :

               OBJECTION OF PIERCE BAINBRIDGE BECK PRICE AND
        HECHT LLP TO LEAD COUNSELS’ JOINT STATEMENT REGARDING CASE
      CLASSIFICATION PURSUANT TO PARAGRAPH 12 OF PRE-TRIAL ORDER NO. 1

          Pierce Bainbridge Beck Price & Hecht LLP, counsel for plaintiffs in Case No. 1:19-cv-

  1454 (the “Broderick action,” DE 84-1), submits this objection to the Joint Statement Pursuant to

  Paragraph 12 of Pre-Trial Order No. 1 (the “Joint Statement,” DE 264) submitted jointly by

  Plaintiffs’ Co-Lead Counsel and Defendants (collectively, “Lead Counsel”), and states as follows:

          There is no dispute that the Broderick action has no overlap with the complaints for which

  Lead Counsel intends to file a representative complaint. Not a single claim asserted in Broderick

  seeks to recover for injury from the so-called “Cyber Incident.” Lead Counsel nonetheless

  maintain in their latest Joint Statement that all of the cases in this MDL, except for the Minsky

  securities case, should proceed on a single track. But they do not address any of the substantive

  reasons to treat the Broderick action separately that the Broderick plaintiffs raised in their

  Response to Lead Counsel’s Second Joint Report.1 See DE 263.

           Simply put, the Broderick action is nothing like the other consumer cases in this MDL (the

  “Data-Breach Cases”), and it merits its own track. While the Data-Breach Cases seek damages


  1
   Pursuant to Paragraph 12 of Pre-Trial Order No. 1 (DE 3), counsel for the Broderick plaintiffs met and conferred
  with Plaintiffs’ Lead Counsel before submitting this Objection.
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 2 of 11 PageID# 1698



  from the so-called Cyber Incident, based on alleged breaches of contractual and common-law

  duties, the Broderick action does not. Indeed, the Broderick action seeks no damages stemming

  directly from the Cyber Incident at all. Rather, the Broderick action alleges a conspiracy between

  Capital One and Amazon to fraudulently induce Capital One’s customers to provide their sensitive

  financial data to Capital One to be stored and mined on the Amazon Web Service (“AWS”) public

  cloud. The Broderick plaintiffs allege that this fraudulent conspiracy resulted in an overcharge to

  Capital One’s customers, who agreed to interest rates and benefit levels that they never would have

  accepted had they known that their private financial information would be knowingly exposed to

  the risk of theft.

          Thus, the Broderick action is not merely a similar data-breach case with a twist, or with a

  unique claim tacked on the end; it is a fundamentally different case that alleges distinct damages

  from completely different misconduct: a fraudulent conspiracy alleged in painstaking detail over

  a 118-page complaint. To date, Lead Counsel has not articulated any plan for the Broderick action,

  which leaves the Broderick plaintiffs in limbo, a result that is particularly troubling given the

  Broderick plaintiffs’ pursuit of injunctive relief to address ongoing harm.

          As discussed more fully below, this Court can—and should—put the Broderick action on

  its own track and allow coordinated discovery related to the Cyber Incident.

            I.    THE COURT HAS BROAD DISCRETION TO ORGANIZE THIS MDL
                  TO ACCOMMODATE DIFFERENCES AMONG THE CASES.

           “[T]he essential purpose of Congress in enacting [the MDL statute] was to permit the

  centralization in one district of all pretrial proceedings ‘[w]hen civil actions involving one or more

  common questions of facts [sic] are pending in different districts.’” Matter of New York City Mun.

  Sec. Litig., 572 F.2d 49, 51 (2d Cir. 1978) (quoting 28 U.C. § 1407(a)). Because MDLs may

  contain many types of actions with differing degrees of overlap, transferee judges are accorded
                                                    2
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 3 of 11 PageID# 1699



  broad latitude to “use separate tracks or other appropriate pretrial techniques to accommodate any

  differences among the actions.” In re Juul Labs, Inc., Mktg., Sales Practices, & Prod. Liab. Litig.,

  396 F. Supp. 3d 1366, 1367–68 (J.P.M.L. 2019). As the judge overseeing an MDL involving

  auction-rate securities recognized:

                 The transferee judge, of course, has the authority to group the
                 pretrial proceedings on different discovery tracks according to the
                 common factual issues or according to each defendant if necessary
                 for the just and efficient conduct of the litigation, and to schedule
                 any discovery unique to particular parties, actions or claims to
                 proceed in separate discovery tracks concurrently with the common
                 discovery, thus enhancing the efficient processing of all aspects of
                 the litigation.

  In re Merrill Lynch Auction Rate Sec. Litig., No. 09 MD 2030 (LAP), 2010 WL 2541227, at *2

  (S.D.N.Y. June 11, 2010) (quoting In re Multi-Piece Rim Prod. Liab. Litig., 464 F. Supp. 969, 974

  (J.P.M.L. 1979)).

         The fact that this MDL involves class actions provides an additional reason to avoid

  lumping all cases into a single track. Federal Rules of Civil Procedure 23(g)(1)(B) and 23(a)(4)

  require judges to ensure that class counsel can “fairly and adequately represent the interests of the

  class.” In the context of MDLs, “[w]hen parties’ interests conflict—or simply differ—fair and

  adequate representation generally requires that separate counsel be appointed for different groups

  of parties.” Catherine R. Borden, Managing Related Proposed Class Actions in Multidistrict

  Litigation, FEDERAL JUDICIAL CENTER (2018) (“FJC”).2

           II.   THE COURT SHOULD EXERCISE ITS DISCRETION TO PUT THE
                 VERY DIFFERENT BRODERICK ACTION ON ITS OWN TRACK.

         When determining whether to create separate groups or tracks for purported class actions



  2
   Available at: https://www.fjc.gov/sites/default/files/materials/21/Managing_Related_Proposed_Class_
  Actions_in_Multidistrict_Litigation.pdf.

                                                    3
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 4 of 11 PageID# 1700



  within a single MDL, the Federal Judicial Center counsels transferee judges to consider the “wide

  variety of possible dimensions along which to categorize the cases.” Id. Here, the “dimensions”

  unique to the Broderick action tip pointedly to the creation of a separate track for at least six

  reasons: (1) the Broderick action seeks damages completely distinct from those sought in the Data-

  Breach Cases; (2) the Broderick action seeks remedies different from those sought in the Data-

  Breach Cases; (3) the Broderick action asserts different legal claims for different conduct than the

  Data-Breach Cases; (4) the Broderick action defines a broader class period for different conduct

  than the Data-Breach Cases; (5) the Broderick action has broader and more complex discovery

  needs than the Data-Breach Cases; and (6) the Broderick action involves the unique statutory and

  substantive requirements of the RICO statute, which is implicated in none of the Data-Breach

  Cases.

                  1.     The Broderick action seeks damages distinct from those sought in the
                         Data-Breach Cases.

           Contrary to Lead Counsels’ description of the cases brought by the so-called “Consumer

  Plaintiffs,” the Broderick action does not seek damages for “harms the Consumer Plaintiffs

  allegedly suffered as a result of the [Cyber Incident].” Joint Statement at 1-2. As previously

  explained to the Court, the Broderick action “seek[s] relief for an ongoing fraud rather than for a

  one-time data theft.” DE 120 at 2. See also DE 204 at 1 (distinguishing complaints seeking relief

  for the Cyber Incident from the Broderick complaint, which seeks relief for “ongoing, willful fraud

  by Amazon and Capital One”); DE 263 at 1-2 (explaining that Capital One customers were

  overcharged “based on the false pretense of security” represented by the Capital One-Amazon

  enterprise). See generally DE 84-1. From the perspective of the Broderick plaintiffs, the Cyber

  Incident is merely evidence of a larger, ongoing fraud perpetuated by the Capital One-Amazon

  Enterprise that resulted in significant overcharges to all of Capital One’s customers. Because the
                                                   4
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 5 of 11 PageID# 1701



  Broderick action seeks distinct damages for a different harm, it should not be lumped together with

  the Data-Breach Cases. See also FJC at 4-5 (noting that “even claimants of the same type may

  have different injuries” whose interests “will often be in conflict”).

                 2.      The Broderick action seeks remedies different from those sought in the
                         Data-Breach Cases.

         The Broderick action seeks to “[e]njoin Defendants from maintaining Class Members’

  sensitive personal information on the AWS cloud” and to “[e]njoin Defendants from maintaining

  web applications with permission to assume broadly defined IAM roles that provide access to the

  data lake.” DE-84-1 at 117. Although some of the other complaints seek some form of injunctive

  relief regarding data security practices, to the best of Pierce Bainbridge’s knowledge, only the

  Broderick action seeks to prevent Capital One from unreasonably aggregating customer

  information on AWS servers or maintaining broad IAM roles that allow data mining at the risk of

  security. Moreover, only the Broderick action seeks treble damages available for a RICO violation.

                 3.      The Broderick action is premised on different conduct and asserts
                         different causes of action than the Data-Breach Cases.

         The Broderick action is the only case in this MDL that alleges that Capital One and Amazon

  entered into a fraudulent enterprise for the purpose of monetizing Capital One’s customers’

  personal information for profit. Moreover, the Broderick action is the only case that identifies the

  root of the security vulnerability: Capital One and Amazon’s decision to host and mine Capital

  One’s customers’ information in a “data lake” on AWS servers vulnerable to a widely known

  attack vector. The Broderick action is also the only case to detail the fraudulent nature of Cloud

  Custodian—Capital One and Amazon’s supposed defense against security vulnerabilities.

         Lead Counsels’ suggestion that the Broderick action is grounded in the same breach of

  contract and common law claims as the Data-Breach Cases, Joint Statement at 2, is simply

                                                    5
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 6 of 11 PageID# 1702



  incorrect. Unlike the Broderick action, the Data-Breach Cases bring claims for breach of contract,

  common-law fraud, unjust enrichment, and violations of various state-law consumer-protection

  statutes based on the Cyber Incident. The Broderick action does not include a single claim for

  damages from the Cyber Incident, and any similar legal theories asserted (e.g., fraud-based torts)

  are for entirely different injuries. See DE 84-1 ¶¶ 330-50 (describing the RICO enterprise); cf. In

  re: Gen. Motors LLC Ignition Switch Litig., 2016 WL 3920353, at *1 (S.D.N.Y. July 15, 2016)

  (explaining that personal injury and wrongful death claims were on a separate track than economic

  loss claims notwithstanding that both brought a negligence cause of action). Put simply, there is

  no overlap in claims whatsoever between the Broderick action and the largely duplicative and

  overlapping cases for which Lead Counsel intends to file a representative complaint.

                 4.      The Class Period in the Broderick action is generally longer than that
                         of the Data Breach Cases and involves different conduct.

         The Class Period in the Broderick action is at least as long as that in the Data-Breach Cases,

  and in most cases longer, because (as explained above) the Broderick action seeks relief for

  overcharges stemming from Defendants’ misconduct in maintaining and mining sensitive

  customer information on the AWS cloud, not just from the Cyber Incident or allegations of

  inadequate data security practices. Thus, even to the extent that some of the Data-Breach Cases

  purport to extend their class period to the present, only the Broderick action bases its class

  definition on continuing harm to all Capital One customers, who are still being overcharged based

  on false representations about the security of the personal data they have entrusted to Capital One.

                 5.      The Broderick action has broader and more complex discovery needs
                         than the Data-Breach Cases because it must discover evidence to
                         establish the Capital One-Amazon RICO Enterprise.

         Because the Broderick action alleges a RICO conspiracy to deceive consumers into


                                                   6
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 7 of 11 PageID# 1703



  providing Capital One with their sensitive financial data, discovery in the Broderick action

  necessarily will include at least the following topics that are not directly relevant to the Data-

  Breach Cases:

                       •   How Capital One mines customers’ data for profit;

                       •   Capital One’s decision to store customer data in a “data lake” in order to
                           more effectively mine it;

                       •   AWS’s desire to attract financial institutions and other large companies to
                           host data on AWS servers;

                       •   Capital One's relationship with AWS, including joint ventures and
                           exclusivity arrangements;

                       •   Capital One and AWS’s knowledge of security vulnerabilities in the AWS
                           cloud;

                       •   The development and marketing of Cloud Custodian as a purported solution
                           to inherent vulnerabilities in the AWS cloud;

                       •   Capital One and AWS’s knowledge of the ineffectiveness of Cloud
                           Custodian as a security measure;

                       •   False statements by Capital One and Amazon to third parties and the public
                           about the security of data hosted on AWS servers before the data breach;

                       •   False statements by Capital One and Amazon to the public about the
                           security of the data of Capital One’s customers after the data breach.

         Obviously, discovery about the Cyber Incident itself will be important to both the Data-

  Breach Cases and the Broderick action, and discovery about the Cyber Incident should be

  coordinated to facilitate the efficient resolution of these actions.

                  6.       The Broderick action implicates the unique statutory and substantive
                           requirements of the RICO statute.

         The Broderick plaintiffs will have to prove that a RICO enterprise exists, that Defendants

  engaged in a pattern of racketeering activity, and that the proposed class’s damages were

  proximately caused by the RICO Enterprise. To do that, the Broderick plaintiffs will require

                                                     7
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 8 of 11 PageID# 1704



  discovery that is not coextensive with mere discovery into a one-off Cyber Incident. Indeed, the

  allegations of a RICO conspiracy between Capital One and Amazon plainly distinguish the

  Broderick action from the Data-Breach Cases.

         In sum, the Broderick action is unlike any of the Data-Breach Cases in this MDL. Putting

  the Broderick action on a separate track will vindicate the MDL’s purpose of “promot[ing] the just

  and efficient conduct” of consolidated actions, 28 U.S.C. § 1407(a), by (1) ensuring that the

  proposed classes are adequately represented, (2) advancing the discovery needs of the proposed

  classes, and (3) allowing motion practice to test the claims. Conversely, declining to separate out

  the Broderick action will elevate “assembly-line justice” over due process. See, e.g., In re

  Phenylpropanolamine (PPA) Prods. Liab. Litig., 460 F.3d 1217, 1250 (9th Cir. 2006) (reversing

  a district court’s sua sponte dismissal of certain complaints in a MDL proceeding, because the

  lower court’s failure to provide those plaintiffs “the individualized consideration to which they

  were entitled” sacrificed “due process and fundamental justice”).

                                            *      *       *

         In any event, Lead Counsel’s strategy of simply brushing the Broderick action under the

  rug leaves it in an impermissible limbo. Lead Counsel (which includes the Defendants) know that

  the Broderick action does not fit within the representative complaint that Lead Plaintiffs’ Counsel

  are preparing (and have virtually admitted as much), but they have refused to let the Broderick

  action proceed in any way (even ignoring it entirely in their recently filed proposed schedule).

  Defendants do not get to choose who sues them and for what, and Lead Plaintiffs’ Counsel cannot

  leverage their authority to draft a representative complaint to impair an entirely distinct case that

  they do not purport to—and cannot—represent. The Broderick plaintiffs have brought different

  claims entirely, and neither Lead Plaintiffs’ Counsel nor Defendants have explained why it would


                                                   8
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 9 of 11 PageID# 1705



  be inefficient or improper for Defendants to respond separately to the Broderick complaint. In fact,

  it is puzzling that Lead Counsel so insistently resist any separate treatment at all.

           III.   CONCLUSION

         For the reasons set forth above, and for all the reasons provided in its earlier submissions

  to this Court, Pierce Bainbridge objects to the Joint Statement’s classification of the Broderick

  action as the same or substantially similar to the Data-Breach Cases, and respectfully requests that

  the Court place the Broderick action on a separate track for motion practice in this MDL. At a

  minimum, Defendants should have to respond separately to the entirely distinct set of claims

  asserted, and discovery should be coordinated.

         Dated: January 13, 2020                 Respectfully submitted,

                                                 /s/ Yavar Bathaee

                                                 Yavar Bathaee (admitted pro hac vice)
                                                 Michael M. Pomerantz (admitted pro hac vice)
                                                 David Hecht (admitted pro hac vice)
                                                 Maxim Price (admitted pro hac vice)
                                                 PIERCE BAINBRIDGE BECK
                                                 PRICE & HECHT LLP
                                                 277 Park Avenue, 45th Floor
                                                 New York, New York 10172
                                                 (212) 484-9866
                                                 ybathaee@piercebainbridge.com
                                                 dhecht@piercebainbridge.com
                                                 mprice@piercebainbridge.com
                                                 mpomerantz@piercebainbridge.com

                                                 /s/ Brian J. Dunne
                                                 Brian J. Dunne (admitted pro hac vice)
                                                 PIERCE BAINBRIDGE BECK
                                                 PRICE & HECHT LLP
                                                 355 South Grand Avenue, 44th Floor
                                                 Los Angeles, California 90071
                                                 (213) 262-9333
                                                 bdunne@piercebainbridge.com



                                                    9
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 10 of 11 PageID# 1706



                                     /s/ Andrew M. Williamson
                                     Andrew M. Williamson (VSB No. 83366)
                                     Andrew J. Pecoraro (VSB No. 92455)
                                     PIERCE BAINBRIDGE BECK
                                     PRICE & HECHT LLP
                                     601 Pennsylvania Avenue, NW
                                     South Tower, Suite 700
                                     Washington, DC 20004
                                     202-318-9001 – Telephone
                                     202-463-2103 – Facsimile
                                     awilliamson@piercebainbridge.com
                                     apecoraro@piercebainbridge.com

                                     Counsel for Andrew Broderick, Jacqueline Burke,
                                     Susan Corley, Lynn Fields, Kimberly Hernandez,
                                     Kristina Mentone, Mark Miller, Mordechai Nemes,
                                     Ryan Olsen, Debra Potzgo, Shawn Spears, Janett
                                     Stout, Cole Studebaker, and Jonathan Wong, each
                                     individually and on behalf of all others similarly
                                     situated.




                                       10
Case 1:19-md-02915-AJT-JFA Document 272 Filed 01/13/20 Page 11 of 11 PageID# 1707



                                  CERTIFICATE OF SERVICE
          I hereby certify that on the 13th day of January 2020, I caused a copy of the foregoing to
  be e-filed and served via the Court’s electronic filing system to all parties and counsel receiving
  electronic service.
                                                              /s/ Andrew M. Williamson
                                                              Andrew M. Williamson
